DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Election/Restrictions
Claim 1 directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15 and 17, previously withdrawn from consideration as a result of a restriction requirement, claims 15 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-8, 10, 11, 13-15 and 17 allowed.
currently independent claims 1, 15 and 17 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitation of “(c) etching a portion of an upper portion of the first metal film and a portion of the second metal film by supplying an etching gas to the substrate, wherein the first reducing gas is a simple substance of hydrogen, and wherein in (a), a thickness of the upper portion of the first metal film before performing (c) is 1.1 times or more and 1.2 times or less of a thickness of the upper portion of the first metal film remaining after performing (c).” in combination with the other required elements of the claim 1, 15 or 17.
Specifically, the limitations are material to the inventive concept of the application in hand to improve quality of the embedding metal film in concave portions of the substrate.
Dependent claims 3-8, 10, 11 and 13-14 respectively dependent on currently amended allowable independent claim 1. Therefore, claims 3-8, 10, 11 and 13-14 incorporate the allowable limitations of claim 1. Consequently, 3-8, 10, 11 and 13-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/               Examiner, Art Unit 2812